Broyles, C. J.
1. The eleven excerpts from the charge of the court, complained of in the motion for a new trial, when considered in the light of the entire charge and of the facts of the case, disclose no reversible error.
*570Decided January 12, 1932.
Hugh B. Combs, for plaintiff in error.
M. L. Felts, solicitor-general, contra.
2. While some parts of the evidence amply authorized the defendant’s acquittal, other parts authorized the verdict of voluntary manslaughter, and, the finding of the jury having been approved by the trial judge, and no reversible error of law appearing to have been committed on the trial, this court is without authority to interfere.

Judgment affirmed.


Luke, J., concurs. Bloodworth, J., absent on account of illness.